OFFlCE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
!loiiarnble
          L. A. ~OallS,Pa&vn
                          z

its parents may arbitrarily     salaot one sohool for the ohil%
to nttend or Liit the Board of Trust445 Ipay ::ot aalra rbafmb
All4  ml04   raid re~2.4tions  for  the tr4aot6r  or auoh pup1113
bstwpeo the vfirioutt 1~8rClr within the dlstrlot,   na the mo-
ostlit,y axisaa.
          I5 thQ awe Of JOhnao~ VII* City 0f Dal.httt (T. C. A4
1027) S!915. W. 972, the sahool Boar% 4ntorab     on order  tlat
no 21~~118houlri be a%&tte% to th4   bllo    ~ohaola  ~1455      h4
we6 vaoolnuted against armll-pox.  G 6 Qourt     in ophol%~ng
crush m@latlon steta%t
           “It is obvlour that lroludve oontral of
     the publi0 lt4hoola of the ofty of DnllAr UaB
     ~VeA its Baard or Eduoath           theme obartlw
     pamislo~       with power to aeta
                                     74lish all z’ul.a~,
     and r40;~la~ioAs   a44444ary 00 uafabaia  ua 4ffl-
     oi4ttt   s    sten   of   6ohQQa.B.       ,    ,     .   Thw4fBxa           ,q
     re&ubt       1on lnton&%I attd reamnnbLy                        oalodatsd
     t7 prevent tho lnirro%uotion or tplwd of auah
     8 oonta&on ltaoltg~Bohaol oNl%xun bears n ruroet
     and very %ntlmQto  r4lAtion to the bbniat4ttattoo
     o flffloiant         ~OhQola.        Au       wu   v1.w        the meter,
     the Board of Bduoation Ln adopting,tbt aom-
     p&my    ardor for raaoln4tloa, 8csted on a purely


          The @ho01 Ibrtd ot the F-3 Worth ti%e I%OAt 84hOAl
Ciatrlat reor@&fte% oertal?l oohool& rfthln the %E triot   whiah
uould require &cofsaof the pug&l6 to atWn% oebaolo mom3diS-
tAAt fnrv Eholr -4s.     The cuort as CIlrll &gealr rclna@e%to
set oalao euoh aotian in Soyuetum~8~ Port Korth In%rpea%ont


              *Sp the im-m@cl tlmt                  article          @76OI the
     pubtla   ~free eobools          or   en       lnasgsnaent           aincrlot
     aa   dealwed to b4           under the             eaatrol         0r a4
     trwt444,     'an% thay          Um1.L         bare       ths    ~sxaluniva
     power to annags and gavsrn 8ta%<e  sohool*~.   St
     ka been repoat6%I.y held fihat, %A th% abomoo of
     olrauraatcmnosbnot apjmring ia t&la 0118il.t&a
     powor thus 3iv4n the truntass or a0 ladowttdat
     sohaal  district ie sro1wiv4    Md preo1u%es M
     power on th4 part of WA’3oaurt to iAtQXf%XO W 1tll
     or aonixal the ~:,owlfaStih trotfon.bl- thiwb . . .
          Xt ie agpsrent that to independentsahool districta
whiofihave mm    th&? one sohool ti whioh are divided into
wards tar t34 ~4rpos4  a" fus sffeativa distribution of etu-
c4nt4,   ooze pxovlslon   aust   be   made   far   the   proper   re&atlon
of the transier or pu2il.abetween the warda in ordor tx~au?K)W
aaxlmuu ci~iaiencyand ;rreventmerorowding and other nils
uhlah ti@t erice. Roaa~~mble’  rule8 andrsgulablone  &eoigp,ad
ror this purposewould, we think, be an atinlrtratlve rrrrtter
                     autiorfty
wlthln the ccr~:.pstont        of th0 board or trunterr,
whlichhas la vary lntiaato relatloa to the malntananoeof
srtiaienteohool~l.
           BavLna detarmi~~d that appropriate aotloa il~lpbs
tSmn by the lmal #oh001 botm3 it ia beyonsltie ~~vinns of
this bapfstmmt to oonsb%ar wh4bter t&3 actioa Ls v&0* 01
expfxliemt, but ~3 .my aaly datsrbo       that it i8 within t&o
lo@   authority of the board of txwntae8,      and it bar coma
reaeonablorelation to the end sought to be attained. Fur-
ther rcnte* oi the admlni~tretiveaotion by the loo&xlboard
of school tnaetess is placed undo: the 8oune'dtmretton of tin
Btete Cjuperiatendlnt 01 cPubliaZaotru6tLot.4
          It iS our 0pfniOn that an ‘i~opA&i~t   tsohooldietfiat.,
hnring ~~8x4than OAQ WarC eahool, SAW abar.@ tuitlcn ror per-
mittin,-#IO tX%tMfOr of thild~n irOra0~8 4leSMAtSry   dbtrbt
to another in the snnfosahobl +ystsm.




         A-DPROVEDSEP
                    19, 1939